Citation Nr: 1824202	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-20 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), secondary to military sexual trauma (also claimed as depression and alcohol and substance abuse).

2.  Entitlement to service connection for syphilis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 through July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested initially that a Board hearing be scheduled for this appeal.  That request has been withdrawn.  Neither he nor his representative has made a renewed hearing request.

The issue concerning the Veteran's PTSD claim comes certified to the Board as a petition to reopen a previously denied claim for service connection for PTSD.  By way of history, the record shows that the Veteran filed his original claim for service connection for PTSD in September 1994, and that the original claim was denied in an April 1995 rating decision.  The Veteran subsequently filed over the years multiple petitions to reopen his claim, including the August 2010 petition that has given rise to this appeal.

The record shows also that the Veteran's service personnel records were added to the claims file in April 2010.  The Veteran's service treatment records were also added in August 2014.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim, notwithstanding the regulations concerning reopening claims under 38 C.F.R. § 3.156 (a).  38 C.F.R. § 3.156(c) (2017).  Given that the Veteran's service treatment records and service personnel records were not associated with the record at the time of the April 1995 denial of the Veteran's original claim for service connection for PTSD, and because such evidence is relevant, the Board will reconsider the original claim.  Accordingly, analysis as to whether new and material evidence was received to reopen the Veteran's claim is unnecessary.

The issues of the entitlement to service connection for syphilis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD and the evidence is in relative equipoise as to the question of whether he sustained military sexual trauma during his active duty service that gave rise to PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD, secondary to military sexual trauma, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).

The Veteran asserts that he has PTSD that resulted from an in-service sexual assault that occurred within the approximate time frame of the latter half of 1975 while he was attached to the 7th Corps, C Battery, 3rd Battalion, 17th FA, 210th Group in Nurnberg, Germany.  In statements received in August 2010 and February 2012, he provides detailed accounts wherein he provides approximate dates of the assault, the name of the perpetrator, a detailed chronology of the events leading up to the assault, events from the aftermath of the assault, and dates and locations of post-service treatment for various mental health symptoms.

The Veteran admits in his lay statements that he did not report the incident because he had been threatened by the perpetrator and also out of fear for the reactions of his service buddies.  In a February 2012 statement, he admits also that medical treatment for eye injuries sustained in the assault are not noted in the service treatment records, but offers the explanation that the small medical office where he received treatment often did not make notes of treatment.  He adds that he did seek a transfer of his duty station from his supervising officer, but that his request was denied because he had only 12 months remaining on his service contract.  He states that he instead requested a change in his military occupational specialty (MOS) in order to avoid situations of being in close proximity to the perpetrator.

In his August 2010 statement, the Veteran adds that he felt guilt, shame, depression, anxiety, nightmares, and felt "wound up tighter than a drum."  He states that he cut off communication with his family and girlfriend.  He recalls that after service his family and friends noted changes in his personality and attitude and that he sought private psychiatric treatment beginning in July 1976.  He stated that he has had essentially chronic symptoms since that time.

Consistent with the Veteran's assertions, the service department records make no mention of a military sexual assault or treatment for injuries sustained in such an assault.  The Board recognizes that in instances of military sexual assault, evidence from sources other than the Veteran's service department records may be considered to corroborate the reported military sexual assault stressor.  38 C.F.R. § 3.304 (f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Such evidence can include evidence of behavioral changes after the alleged stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (2017).

Also consistent with the Veteran's assertions, the service personnel records corroborate the Veteran's reported unit and that he was deployed to Germany from December 1974 through June 1976.  An October 1975 record reflects that the Veteran's MOS was changed at that time.  His MOS was changed again in February 1976.  Both changes in the Veteran's MOS are consistent with the approximate time frame given by the Veteran for the reported military sexual trauma.

Private records from CPC Belmont Hills Psychiatric Center note that the Veteran was evaluated and treated in April 1984 for acute depression and attempted suicide by overdose of injected drugs.  Records for subsequent VA treatment received by the Veteran show that he was subsequently followed from April 1991 for complaints of ongoing depression and anxiety.  During VA treatment in October 2004, the Veteran reported for the first time to attending VA psychiatric staff that he was assaulted sexually during service.  He reported symptoms of depression, anxiety, nightmares, panic attacks in enclosed spaces and when in the presence of people who reminded him of the perpetrator of his assault, and ongoing suicidal ideation.  A mental status examination revealed depressed mood marked by tearfulness and diminished concentration.  A PTSD diagnosis was considered at that time, however, records for subsequent VA treatment note PTSD due to military sexual trauma as an ongoing diagnosis.  Records for psychiatric evaluation and treatment received by the Veteran during his period of incarceration from 2005 through 2006 also note PTSD diagnoses.

Although the service department records contain no affirmative evidence that the Veteran sustained military sexual trauma, the Veteran's assertions of such trauma are notable for their detail and for being reported consistently over the years.  As noted above, the service personnel records corroborate that the Veteran's MOS was changed twice during the general time frame in which the Veteran's assault reportedly occurred.  Given the foregoing, the Veteran's assertions concerning his military sexual assault are plausible and sufficient to establish evidentiary equipoise as to the question of whether the reported military sexual assault did occur.  

Resolving all doubt in the Veteran's favor, the Board concludes that it is at least as likely as not that the Veteran did sustain a military sexual assault and that his diagnosed PTSD did result from that assault.  The Veteran is entitled to service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for syphilis, a June 1977 note from the Veteran's treating physician expresses that blood tests confirmed that the Veteran's FTA was reactive at that time.  The Board takes judicial notice that such findings can be consistent with syphilis.  See, FTA-ABS Blood Test, Healthline.com, http://www.healthline.com/health/fta-abs-test (last visited April 15, 2018).

Records for VA and private treatment received by the Veteran since 1977 indicate that the Veteran has not treated actively for syphilis.  During an April 2014 hearing that was held before a VA Decision Review Officer, the Veteran testified that he was unware of current syphilis symptoms.  Still, it is unclear from the record as to whether the Veteran currently has syphilis, and if so, whether the condition was incurred during the Veteran's service or resulted from an in-service injury or event.  Given the same, the Veteran should be afforded a VA examination for syphilis.  38 C.F.R. § 3.159 (c)(4) (2017).

In relation to both the Veteran's claim for service connection for syphilis and TDIU, the record reflects that the Veteran has received social security disability benefits.  It is likely that the Veteran's social security records contain new and additional evidence that pertains to the Veteran's medical condition, including his service-connected disabilities and syphilis, and the severity of his associated functional and occupational impairment.  Despite the same, VA has yet to make any effort to obtain the Veteran's social security records.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(4) (2017); see also, Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his syphilis and service-connected disabilities since May 2016, the date of the most recent treatment record in the file.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to the claims on appeal, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from May 2016 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's social security records.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed syphilis.  The claims file must be made available to the examiner, and the examiner must review the claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies and provide a diagnosis in relation to the Veteran's claimed syphilis.  The examiner should also provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was sustained during the Veteran's active duty service?

(b) is it at least as likely as not that the diagnosed disorder was caused by or resulted from an injury or event that occurred during the Veteran's active duty service, to include in-service military sexual trauma?

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


